—Appeal from a judgment of the County Court of St. Lawrence County (Nicandri, J.), rendered September 11, 2000, convicting defendant upon his plea of guilty of the crime of attempted sodomy in the first degree.
Defendant pleaded guilty to the crime of attempted sodomy in the first degree and was thereafter sentenced, as a second *890felony offender, to a determinate term of eight years in prison. Defendant’s plea of guilty was offered in satisfaction of various charges pending against him including several counts of issuing a bad check. Defendant appeals arguing that County Court improperly ordered him to pay restitution in the amount of $627.98 in connection with the bad check-writing charges.
We affirm. While it is true, as defendant contends, that the payment of restitution was not mentioned during the plea colloquy and was referred to for the first time at sentencing, he was entitled, at that time, to move to withdraw his plea or accept the sentence of restitution (see, People v Nichols, 276 AD2d 832; People v Cowan, 168 AD2d 509). Our review of the record leads us to the conclusion that defendant chose the latter. At the time of sentencing, County Court initially asked defense counsel if he had reviewed the restitution request and defense counsel acknowledged that he had. There was no objection by defendant or defense counsel to such request either at that time or at the time the sentence of restitution was imposed. Accordingly, any challenge to the imposition of the sentence of restitution was waived by defendant’s failure to object or move to withdraw his plea (see, People v Esquivel, 261 AD2d 649).
Cardona, P. J., Crew III, Spain, Carpinello and Mugglin, JJ., concur. Ordered that the judgment is affirmed.